           Case 1:20-cr-00333-LTS Document 104 Filed 08/31/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-333 (LTS)
                                                                       :
 JOSE SERGIO MARTINEZ-AGUILAR,                                         :
                                                                       :
MIGUEL LOVOS,                                                          :
                                                                       :
and                                                                    X

SEBASTIAN RAMOS.

                                    Defendants.

----------------------------------------------------------------------
                                                      ORDER

                  The Court has requested that Defendants’ pretrial conference proceeding take

place via video conference on the morning of September 9, 2021, at 11:00 a.m. No conference

date, time or modality can be confirmed before the end of the preceding week, so counsel are

requested to keep their calendars open between the hours of 9 a.m. and 12:30 p.m. on September

9, 2021, until further notice.

                  The Court has also requested that defense counsel be given an opportunity to

speak with the Defendants by telephone for fifteen minutes before the proceeding begins;

defense counsel should make sure to answer the telephone number that was previously provided

to Chambers at that time. (Chambers will provide counsel with a telephone number at which the

interpreter can be reached at the time of the pre-conference; it is counsel’s responsibility to

conference the interpreter in with the Defendants for the pre-conference.)




MARTINEZ-AGUILAR - CRIM SCHD REQ ORD.DOCX                 VERSION AUGUST 31, 2021                     1
         Case 1:20-cr-00333-LTS Document 104 Filed 08/31/21 Page 2 of 2




               In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

               To the extent that there are any documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least 24 hours prior to the

proceeding. To the extent any documents require the Defendants’ signatures, defense counsel

should endeavor to get them signed in advance of the proceeding as set forth above; if defense

counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine

whether it is appropriate for the Court to add the Defendants’ signatures.

       SO ORDERED.

Dated: New York, New York
       August 31, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             Chief United States District Judge




MARTINEZ-AGUILAR - CRIM SCHD REQ ORD.DOCX        VERSION AUGUST 31, 2021                           2
